        Case 3:20-cv-02731-VC Document 112-1 Filed 05/06/20 Page 1 of 3




          BELKIN PERALTA MADRID SHORT-FORM BAIL APPLICATION

SUMMARY: Belkin Peralta Madrid is a twenty-two year old woman from Honduras. She came
to the United States in fear for her life, having suffered sexual violence in her past and fleeing
threats on her life. She wants to seek asylum in the United States. She has no criminal history,
and is currently unrepresented in her immigration proceedings. Upon release, she plans to stay
with a family friend in Virginia.

   1. Name: Belkin Yamilet Peralta Madrid

   2. Age: 22

   3. Sex: Female

   4. Primary Language: Spanish

   5. If Hearing, Is An Interpreter Needed? Yes.

   6. Detained in Mesa Verde Detention Facility _X_ or Yuba County Jail ___

   7. Dorm Unit: B, Bed 8

   8. Date of Bond Hearing, If Any: None.

   9. Outcome of Bond Hearing, If Any: N/A

   10. Length of Time in Detention: Ms. Peralta Madrid has been in detention for
       approximately two months.

   11. Medical Condition(s) That Put Detainee At Risk: Ms. Peralta Madrid does not have
       any CDC-recognized vulnerabilities. However, she is experiencing frequent and severe
       headaches as well as insomnia. She is racked with fear about catching COVID-19,
       because she knows that once it gets inside the facility, everyone will get it. She is also
       traumatized by the fact that another woman in Mesa Verde, dorm B1, attempted suicide
       and was found unconscious. Ms. Peralta Madrid is not sure what happened to her and is
       troubled that there has been no update on her status.

   12. Attorney Name, Phone, Address and Email: Unrepresented.

   13. Felony or Misdemeanor Convictions, Including Date and Offense: None.

   14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
       Offense: None.

   15. Scheduled Removal Date: Unknown.



                                                                 Name: Belkin Peralta Madrid
                                                                                                    1
             Case 3:20-cv-02731-VC Document 112-1 Filed 05/06/20 Page 2 of 3




       16. Family: She has several family members in the United States, including a brother, aunt,
           and cousin.

       17. Proposed custodian, including address and phone number, and description of
           proposed release residence:

           Upon release, Ms. Peralta Madrid would stay with a U.S. citizen family friend at her
           residence:

           Pablita Linda Lizima De Rios



           Manassas, VA 20110

           Ms. Peralta Madrid also has family in Escondido, California. She or class counsel can
           provide further details to the Court regarding her release plan should that be necessary.


       18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
           family members, prior employment, etc.): The proposed custodian is a family friend.
           Ms. Peralta Madrid’s brother also lives in the Virginia area and can help support her
           there.

       19. Employment History: She used to work in a store in Honduras, but the store went under,
           so she lost her job.

       20. Other Information Relevant to Bail Determination: Ms. Peralta Madrid fears for her
           life if returned to Honduras. She suffered sexual violence in Honduras and has received
           threats against her life. She came to the U.S. to request asylum and presented herself to
           immigration. Although it appears she has a prima facie claim for asylum, she may have
           signed an order of deportation under duress and in a moment of panic shortly after
           entering into the country. Class counsel does not have access to her immigration court
           file, and no information is available in the public Immigration Court records system about
           the status of her case1, so class counsel in unable determine the status of her immigration
           case and attempts to seek asylum.

           Ms. Peralta Madrid would like to seek asylum, but is not sure how she can do so. She
           reports that ICE has not provided her with information about the status of her case, or
           how she can seek asylum. She is afraid to be returned to Honduras and very much wants
           the opportunity to seek protection in the United States. She requests that the U.S.
           government help her by allowing her to seek asylum.




1
    https://portal.eoir.justice.gov/InfoSystem.

                                                                     Name: Belkin Peralta Madrid
                                                                                                       2
        Case 3:20-cv-02731-VC Document 112-1 Filed 05/06/20 Page 3 of 3




   21. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions): Not applicable.

       ___ Medical records
       ___ Rap sheet
       ___ I-213
       ___ Letter from proposed custodian
       ___ Bond hearing decision and/or transcript


All information in this application is accurate based on information and belief. This application
was prepared using information obtained through numerous telephone conversations that I, and
co-counsel Judah Lakin, had with Ms. Peralta Madrid, as well as phone calls I made to her
family and proposed custodian.

In preparing this application, class counsel did not have access to fingerprint, immigration, or
medical records for Ms. Peralta Madrid, who is pro se.

Respectfully submitted,

s/Amalia Wille
Amalia Wille




                                                                 Name: Belkin Peralta Madrid
                                                                                                    3
